

EXHIBIT 10.4(vi)
SOUTHERN BANK
SEVERANCE AGREEMENT




This Severance Agreement (the “Agreement”) dated as of November 7, 2019 is
between Southern Bank, a Missouri state chartered trust company with banking
powers (the “Bank” or the “Employer”), and Mark Hecker (the “Executive”).


WHEREAS, the Executive is presently employed as Chief Credit Officer of the
Bank;


WHEREAS, the Employer desires to be ensured of the Executive’s continued active
participation in the business of the Employer;


WHEREAS, in order to induce the Executive to remain in the employ of the
Employer and in consideration of the Executive’s agreeing to remain in the
employ of the Employer, the parties desire to specify the severance benefits
which shall be due to the Executive in the event that his employment with the
Employer is terminated under specified circumstances; and


WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth.


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:


1. Definitions.  The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:


(a) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order,
willful conduct which is materially detrimental (monetarily or otherwise) to the
Employer or material breach of any provision of this Agreement.


(b) Change in Control.  “Change in Control” shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.


(c) Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended.


(d) Corporation.  “Corporation” shall mean Southern Missouri Bancorp, Inc., the
holding company for the Bank, or any successor thereto.






(e) Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.


(f) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Bank.


(g) Good Reason.  “Good Reason” means the occurrence of any of the following
events: (i) any material breach of this Agreement by the Employer, (ii) a
material diminution in the Executive’s base compensation, (iii) a material
diminution in the Executive’s authority, duties or responsibilities, (iv) a
material diminution in the authority, duties or responsibilities of the
supervisor to whom the Executive is required to report, or (v) a change of more
than thirty (30) miles in the geographic location at which the Executive
performs his services as of the date of this Agreement; provided, however, that
prior to any termination of employment for Good Reason, the Executive must first
provide written notice to the Employer within ninety (90) days of the initial
existence of the condition, describing the existence of such condition, and the
Employer shall thereafter have the right to remedy the condition within thirty
(30) days of the date the Employer received the written notice from the
Executive.  If the Employer remedies the condition within such thirty (30) day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Employer does not remedy the condition within such thirty
(30) day cure period, then the Executive may deliver a Notice of Termination for
Good Reason at any time within sixty (60) days following the expiration of such
cure period.


(h) Notice of Termination.  Any purported termination of the Executive’s
employment by the Employer for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written “Notice
of Termination” to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Employer’s termination of the Executive’s employment for
Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 8 hereof.


(i) Retirement.  “Retirement” shall mean voluntary termination by the Executive
in accordance with the Employer’s retirement policies, including early
retirement, generally applicable to the Employer’s salaried employees.


2




2. Term of Agreement.


Subject to the terms hereof, the term of this Agreement shall commence on the
date hereof and terminate on December 31, 2020. Beginning on December 31, 2020
and on each December 31st thereafter, the term of this Agreement shall be
extended for a period of one additional year, unless either the Employer or the
Executive has given notice to the other party hereto in writing at least 60 days
prior to such annual renewal date that the term of this Agreement shall not be
extended further; provided, however, notwithstanding the foregoing to the
contrary, if a Change in Control occurs during the term of this Agreement, then
the remaining term of this Agreement shall be automatically extended until the
one-year anniversary of the completion of the Change in Control. If any party
gives timely notice that the term will not be extended as of any such December
31st, then this Agreement shall terminate at the conclusion of its remaining
term.  References herein to the term of this Agreement shall refer both to the
initial term and successive terms.


3. Benefits Upon Termination in Connection with or Following a Change in
Control.


(a) If the Executive’s employment is terminated by the Employer in connection
with or within one year following a Change in Control by (i) the Employer other
than for Cause, Disability, Retirement or as a result of Executive’s death or
(ii) the Executive for Good Reason, then the Employer shall, subject to the
provisions of Section 3(b) and Section 4 hereof, if applicable:




(1)
pay to the Executive, in a lump sum within five (5) business days following the
Date of Termination, a cash severance amount equal to one times the Executive’s
“base amount” as defined in Section 280G of the Code;



(2) maintain and provide for a period ending at the earlier of (i) the one year
anniversary of the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (2)), at no cost to the Executive, the
continued participation of the Executive (including his dependents who are
covered by the Bank as of the Date of Termination) in all group insurance, life
insurance, health, dental, vision and accident insurance, and disability
insurance plans offered by the Employer in which the Executive and his covered
dependents were participating immediately prior to the Date of Termination, in
each case subject to clauses (3) and (4) of this Section 3(a);


(3) in the event that the continued participation of the Executive and his
covered dependents in any group insurance plan as provided in clause (2) of this
Section 3(a) is barred or would trigger the payment of an excise tax under
Section 4980D of the Code, or during the period set forth in Section 3(a)(2) any
such group insurance plan is discontinued, then the Bank shall at its election
either (i) arrange to provide the Executive and his covered dependents with
alternative benefits substantially similar to those which the Executive and his
covered dependents were entitled to receive under such group insurance plans
immediately prior to the Date of Termination, provided that the alternative
benefits do not trigger the payment of an excise tax under Section 4980D of the
Code, or (ii) pay to the
3




Executive within 10 business days following the Date of Termination (or within
10 business days following the discontinuation of the benefits if later) a lump
sum cash amount equal to the projected cost to the Bank of providing continued
coverage to the Executive and his covered dependents until the one year
anniversary of the Date of Termination, with the projected cost to be based on
the costs being incurred immediately prior to the Date of Termination (or the
discontinuation of the benefits if later), as increased by 15% on each scheduled
renewal date; and


(4) any insurance premiums payable by the Bank pursuant to subsections (2) or
(3) of this Section 3(a) shall be payable at such times and in such amounts
(except that the Employer shall also pay any employee portion of the premiums)
as if the Executive was still an employee of the Bank (or its successor),
subject to any increases in such amounts imposed by the insurance company or
COBRA, and the amount of insurance premiums required to be paid by the Bank in
any taxable year shall not affect the amount of insurance premiums required to
be paid by the Bank in any other taxable year.


(b) The Bank’s obligation to pay severance and provide insurance benefits under
Section 3(a) above is expressly conditioned upon the Executive executing and not
revoking a general release to be provided to him by the Bank, which would
release any and all claims, charges and complaints which the Executive may have
against the Bank, its affiliates, assigns and successors, as well as the
directors, officers and employees of such entities, in connection with the
Executive’s employment and the termination of such employment.  Notwithstanding
any other provision contained in this Agreement, in the event the time period
that the Executive has to consider the terms of such general release (including
any revocation period under such release) commences in one calendar year and
ends in the succeeding calendar year, then no cash payments shall be made under
Section 3(a) until the succeeding calendar year.


4. Limitation of Benefits under Certain Circumstances.  If the payments and
benefits pursuant to Section 3 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employer and the Corporation or their successors, would constitute a “parachute
payment” under Section 280G of the Code, then the payments and benefits payable
by the Employer pursuant to Section 3 hereof shall be reduced by the minimum
amount necessary to result in no portion of the payments and benefits payable by
the Employer under Section 3 being non‑deductible to the Employer pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code.  If the payments and benefits under Section 3 are required to
be reduced, the cash severance shall be reduced first, followed by a reduction
in the insurance benefits.  The determination of any reduction in the payments
and benefits to be made pursuant to Section 3 shall be based upon the opinion of
independent tax counsel selected by the Employer and paid by the Employer.  Such
counsel shall promptly prepare the foregoing opinion, but in no event later than
thirty (30) days from the Date of Termination, and may use such actuaries as
such counsel deems necessary or advisable for the purpose.  Nothing contained in
this Section 4 shall result in a reduction of any payments or benefits to which
the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 4, or a reduction in the
payments and benefits specified in Section 3 below zero.
4






5. Mitigation; Exclusivity of Benefits.


(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Section 3(a)(2)(ii) above.


(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employer pursuant to employee benefit plans of the Employer
or otherwise.


6. Withholding.  All payments required to be made by the Employer hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employer may reasonably
determine should be withheld pursuant to any applicable law or regulation.


7. Assignability.  The Employer may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Employer may hereafter merge or consolidate
or to which the Employer may transfer all or substantially all of its assets, if
in any such case said corporation, bank or other entity shall by operation of
law or expressly in writing assume all obligations of the Employer hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder.  The Executive
may not assign or transfer this Agreement or any rights or obligations
hereunder.


8. Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:



 
To the Employer:
President and Chief Executive Officer
   
Southern Bank
   
2991 Oak Grove Road
   
Poplar Bluff, Missouri 63901
       
To the Executive:
Mark Hecker
   
At the address last appearing on the
personnel records of the Employer



9. Non-Solicitation Provisions. The Executive agrees that during the term of
this Agreement and for the one year period immediately following the Date of
Termination (the “Non-Solicitation Period”), the Executive will not (i) solicit
or induce, or cause others to solicit or induce, any employee of the Bank or any
of its affiliates or subsidiaries to leave the employment of such entities, or
(ii) solicit (whether by mail, telephone, personal meeting or any other means,
excluding general solicitations of the public that are not based in whole or in
part on any list of customers of
5




the Bank or any of its affiliates or subsidiaries) any customer of the Bank or
any of its affiliates or subsidiaries to transact business with any other entity
which is engaged in any line of business conducted by the Bank or any of its
affiliates or subsidiaries during the Non-Solicitation Period (including but not
limited to entities which lend money and take deposits), or to reduce or refrain
from doing any business with the Bank or its affiliates or subsidiaries, or
interfere with or damage (or attempt to interfere with or damage) any
relationship between the Bank or its affiliates or subsidiaries and any such
customers.  All references in this Section 9 to the Bank or any of its
affiliates or subsidiaries shall include any successors of such entities.


10. Amendment; Waiver.  No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Employer to sign on its
behalf.  No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Employer may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


11. Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Missouri.


12. Nature of Obligations.


(a) Nothing contained herein shall be deemed to create other than a terminable
at will employment relationship between the Employer and the Executive, and the
Employer may terminate the Executive’s employment at any time, subject to
providing any payments specified herein in accordance with the terms hereof.


(b) Nothing contained herein shall create or require the Employer to create a
trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that the Executive acquires a right to receive benefits from the
Employer hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employer.


13. Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


14. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


15. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.
6






16. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same instrument.


17. Regulatory Prohibition.  Notwithstanding any other provision of this
Agreement to the contrary, any renewal of this Agreement and any payments made
to the Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act (12 U.S.C. §1828(k)) and the regulations promulgated thereunder,
including 12 C.F.R. Part 359.  In the event of the Executive’s termination of
employment with the Bank for Cause, all employment relationships and managerial
duties with the Bank shall immediately cease regardless of whether the Executive
is in the employ of the Corporation following such termination.  Furthermore,
following such termination for Cause, the Executive will not, directly or
indirectly, influence or participate in the affairs or the operations of the
Bank.


18. Payment of Costs and Legal Fees and Reinstatement of Benefits.  In the event
any dispute or controversy arising under or in connection with the Executive’s
termination is resolved in favor of the Executive, whether by judgment,
arbitration or settlement, the Executive shall be entitled to the payment of (a)
all legal fees incurred by the Executive in resolving such dispute or
controversy, and (b) any back-pay, including base salary, bonuses and any other
cash compensation, fringe benefits and any compensation and benefits due to the
Executive under this Agreement.


19. Entire Agreement.  This Agreement embodies the entire agreement between the
Employer and the Executive with respect to the matters agreed to herein. All
prior agreements, if any, between the Employer and the Executive with respect to
the matters agreed to herein are hereby superseded and shall have no force or
effect.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


Attest:
 
SOUTHERN BANK
                             
By:
/s/ Lorna Brannum
   
/s/ Greg A. Steffens
Name:
Lorna Brannum
 
By:
Greg A. Steffens
Title:
Secretary
 
Its:
President and Chief Executive Officer
                         
EXECUTIVE
                                   
By:
/s/ Mark Hecker
     
Name:
Mark Hecker











7